



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: K.R. v. M.R., 2017 ONCA 339

DATE: 20170428

DOCKET: C63036

Blair, Juriansz and Miller JJ.A.

BETWEEN

K.R.

Appellant (Appellant)

and

M.R.

Respondent (Respondent)

and

Windsor-Essex Childrens
    Aid Society

Friend of the Court

Jo-Ann J. Avery, for the appellant

No one appearing for the respondent

Jack Sullens, for the Windsor-Essex Childrens Aid
    Society

Heard and released orally: April 24, 2017

On appeal from the judgment of Justice Kirk W. Munroe of
    the Superior Court of Justice, dated September 2, 2016.

ENDORSEMENT

[1]

This appeal is moot. The appellant
    recognizes that by observing, at the outset, that the appeal is not about the
    return of the child. The appeal involves a question of law considered in the
    absence of a concrete dispute between the parties. While the appellant
    sincerely pressed the importance of that question of law, the decision of the
    appeal court below to refuse to entertain the appeal because it is moot is
    discretionary. An overriding and palpable error must be demonstrated before we
    can interfere with a discretionary decision.
We are not persuaded that
    there was any such error. The judge below considered and applied the proper
    factors as set out in
Borowski v. Canada (Attorney General)
, [1989] 1 S.C.R. 342.

[2]

The appeal must be dismissed.

R.A. Blair J.A.

R.G. Juriansz J.A.

B.W. Miller J.A.


